Title: To George Washington from the Kentucky Convention, 25 July 1789
From: Kentucky Convention
To: Washington, George



Sir
Danville [Ky.] July the 25th 1789

A Letter from the County Lieutenant of Mercer to the President of the Convention for the District of Kentucky inclosing the copy of a Letter from your Excellency to the Governor of Virginia, and the copy of a circular Letter from the Governor to the County Lieutenant of Mercer, was laid before the Convention. The Convention determined that as a Convention such papers did not come regularly before them, and that they could not officially be taken up. But as the contents of the Letters were deeply interesting to the People, the members as their Representatives, possessed of their confidence, and suffering with them from their circumstances and situation being the same, were of opinion, they might with propriety write to your Excellency on the occasion. And as there was not time for the members of the Convention to finish this business before the adjournment, they directed a Committee to proceed, and to lay before the Members of the Convention at their next session, a state of what they had done.
As your Excellency will receive from the Governor of Virginia a Copy of his Orders to the County Lieutenants of this District, it will be needless to make any observations on them; but we beg leave to observe to your Excellency that in consequence of the scouts being discontinued in obedience to the Governors orders, the frontiers of this District are laid open to the incursions of the Indians, and that from the extent of frontier and the distant stations of the Federal Troops no means can be used for the safety of the people and their Property, before measures can be taken by the Governor of the Western Territory and the Commander of the Federal Troops, which cannot take place in a short time, and that even after that does take place, the mode of defence and protection adopted by them

may be inadequate without employing part of the Militia of Kentucky more particularly as scouts to give notice to the people of the approach of the Indians to enable them thereby to prepare for their defence and the security of their property, or to intercept them before they get too far, by which means part if not all of the property may be retaken & the banditti themselves chastised, And that till that event takes place the whole of the frontiers of this Country will be totally destitute of any means of security or defence A situation which will necessarily occasion the breaking up of the frontiers in several places which will be ruinous to the poor unhappy People that are obliged to remove. We can assure your Excellency that the Militia of Kentucky from their hardiness, alertness and bravery are able to render essential service to the Inhabitants of the District, if they are employed in its defence.
We beg leave farther to observe that from the present stations of the Federal Troops, it is absolutely impossible to give the Commanders Notice so as to enable them even if their force was sufficient to render any service whatever.
We have taken the Liberty to inclose to your Excellency a state of the depredations committed by the Indians in Kentucky since the first of May last, together with a List of sundry Indian tribes not included in the late treaty that inhabit such parts of the Western Country, as puts it in their power to commit depredations in Kentucky. We must farther add that, there is the utmost reason to believe from circumstances that the Creek Indians did very considerable mischief in the County of Lincoln in the month of June last. I have the honor to be Your Excellency’s Most Obedt Servt
